DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed on 11/30/2020.
Claims 1-7 are currently pending and have been examined. 
This action is made Non-FINAL.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 11/30/2020 complies with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) is/are considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 302 and 303 in fig. 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 2 is objected to because of the following informalities:
Claim 2 recites the limitation "a plurality of the second control units" while claim 1 only appears to introduce a singular second control unit. The examiner suggests an amendment to claim 2 such as: "a plurality of 
Claim 2 recites “to cause each second control unit to operate in the specified combination and order to execute the second control unit.” Particularly, how the claim transitions from “to cause each second control unit to operate” to “to execute the second control unit” is confusing. The examiner suggests an amendment such as: “to cause each second control unit to operate in the specified combination and order 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first control units” in claims 1 and 3-7; “second control unit” in claims 1-7; “third control unit” in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. See at least the control unit 200 in fig. 1 comprising a CPU, RAM, and ROM.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 6, and 7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Beckman (US 10792810 B1).

Regarding Claim 1,
Beckman teaches
A robot control apparatus that causes one or more robots to perform a predetermined task formed by a plurality of task processes (“The present disclosure is generally directed to using artificially intelligent machine learning systems to build and use control policies for robotic systems to perform given tasks.” Col. 1, lines 41-44), 
comprising: one or more processors; and a memory storing instructions which, when the instructions are executed by the one or more processors, cause the robot control apparatus to function as (“As such, the robotic control system 220 may include one or more computers, perhaps arranged in a cluster of servers or as a server farm. The memory and processors that make up these computers may be located within one computer or distributed throughout many computers (including computers that are remote from one another) as detailed herein. These servers may be configured to generate and implement robotic control policies.” Col. 6, lines 20-28): 
first control units each configured to control an operation of the one or more robots for each task process of the plurality of task processes (“Thus, picking up the object 105 represents one task of many potential tasks that the robot 110 may be programmed and configured to perform within such an order fulfillment center. The robot 110 is guided through the sequence of actions needed to perform the task 100 by its controller. The controller is the hardware that operates to control the robot based on a control policy,” See at least Col. 2, lines 48-55; Examiner Interpretation: Each low level action is programmed and stored in a memory. The corresponding structures that cause each low level action to be performed are interpreted to be first control units.); 
and a second control unit configured to specify a combination and an order to execute the first control units in the plurality of task processes and cause each of the first control units to operate in accordance with the combination and the order (“FIG. 1 depicts an example robot 110 performing an example task 100 of picking up an object 105 from a storage structure 115 and tossing the object 105 into a box 120. This involves several steps, shown as approaching the storage structure (step 101), grasping and moving with the object (step 102), and tossing the object into the box (step 103). A control policy for this task 100 would specify the actions required to complete each of these steps.” Col. 2, lines 37-44; “During control policy generation, the robotic control system 220 can operate as the machine learning training system that generates the robotic control policy. During both real-world training and implementation, the controller 250 can provide programmatic control of the robotic system 110, for example by maintaining robotic position data, determining a sequence of actions needed to perform tasks based on a current iteration of the control policy, and causing actuation of the various components of the robotic system 110.” See at least Col. 6, lines 4-12; Examiner Interpretation: The controller that determines a sequence of actions is interpreted as a second control unit. Determining a sequence of actions to perform tasks is equivalent to specifying a combination and an order to execute the first control units in the plurality of task processes. The control policy is also essentially a second control unit.).

Regarding Claim 6,
Beckman teaches
A robot controlling method that is executed by a robot control apparatus for one or more robots to perform a predetermined task formed by a plurality of task processes, the method comprising (“The present disclosure is generally directed to using artificially intelligent machine learning systems to build and use control policies for robotic systems to perform given tasks.” Col. 1, lines 41-44; “The elements of a method, process, routine, or algorithm described in connection with the embodiments disclosed herein can be embodied directly in hardware, in a software module executed by a processor device, or in a combination of the two. A software module can reside in RAM memory, flash memory, ROM memory, EPROM memory, EEPROM memory, registers, hard disk, a removable disk, a CD-ROM, or any other form of a non-transitory computer-readable storage medium.” Col. 22, lines 37-45): 
causing each of first control units to control an operation of the one or more robots for each task process of the plurality of task processes (“Thus, picking up the object 105 represents one task of many potential tasks that the robot 110 may be programmed and configured to perform within such an order fulfillment center. The robot 110 is guided through the sequence of actions needed to perform the task 100 by its controller. The controller is the hardware that operates to control the robot based on a control policy,” See at least Col. 2, lines 48-55; Examiner Interpretation: Each low level action is programmed and stored in a memory. The corresponding structures that cause each low level action to be performed are interpreted to be first control units.); 
and causing a second control unit to specify a combination and an order to execute the first control units in the plurality of task processes and to cause each of the first control units to operate in accordance with the combination and the order (“FIG. 1 depicts an example robot 110 performing an example task 100 of picking up an object 105 from a storage structure 115 and tossing the object 105 into a box 120. This involves several steps, shown as approaching the storage structure (step 101), grasping and moving with the object (step 102), and tossing the object into the box (step 103). A control policy for this task 100 would specify the actions required to complete each of these steps.” Col. 2, lines 37-44; “During control policy generation, the robotic control system 220 can operate as the machine learning training system that generates the robotic control policy. During both real-world training and implementation, the controller 250 can provide programmatic control of the robotic system 110, for example by maintaining robotic position data, determining a sequence of actions needed to perform tasks based on a current iteration of the control policy, and causing actuation of the various components of the robotic system 110.” See at least Col. 6, lines 4-12; Examiner Interpretation: The controller that determines a sequence of actions is interpreted as a second control unit. Determining a sequence of actions to perform tasks is equivalent to specifying a combination and an order to execute the first control units in the plurality of task processes. The control policy is also essentially a second control unit.).

Regarding Claim 7,
Beckman teaches
A non-transitory computer-readable storage medium storing a program to cause a computer to function as each unit of a robot control apparatus, wherein the robot control apparatus is a robot control apparatus which causes one or more robots to perform a predetermined task formed by a plurality of task processes, and comprises (“The present disclosure is generally directed to using artificially intelligent machine learning systems to build and use control policies for robotic systems to perform given tasks.” Col. 1, lines 41-44; “The elements of a method, process, routine, or algorithm described in connection with the embodiments disclosed herein can be embodied directly in hardware, in a software module executed by a processor device, or in a combination of the two. A software module can reside in RAM memory, flash memory, ROM memory, EPROM memory, EEPROM memory, registers, hard disk, a removable disk, a CD-ROM, or any other form of a non-transitory computer-readable storage medium.” Col. 22, lines 37-45)
first control units each configured to control an operation of the one or more robots for each task process of the plurality of task processes (“Thus, picking up the object 105 represents one task of many potential tasks that the robot 110 may be programmed and configured to perform within such an order fulfillment center. The robot 110 is guided through the sequence of actions needed to perform the task 100 by its controller. The controller is the hardware that operates to control the robot based on a control policy,” See at least Col. 2, lines 48-55; Examiner Interpretation: Each low level action is programmed and stored in a memory. The corresponding structures that cause each low level action to be performed are interpreted to be first control units.),
and a second control unit configured to specify a combination and an order to execute the first control units in the plurality of task processes and cause each of the first control units to operate in accordance with the combination and the order (“FIG. 1 depicts an example robot 110 performing an example task 100 of picking up an object 105 from a storage structure 115 and tossing the object 105 into a box 120. This involves several steps, shown as approaching the storage structure (step 101), grasping and moving with the object (step 102), and tossing the object into the box (step 103). A control policy for this task 100 would specify the actions required to complete each of these steps.” Col. 2, lines 37-44; “During control policy generation, the robotic control system 220 can operate as the machine learning training system that generates the robotic control policy. During both real-world training and implementation, the controller 250 can provide programmatic control of the robotic system 110, for example by maintaining robotic position data, determining a sequence of actions needed to perform tasks based on a current iteration of the control policy, and causing actuation of the various components of the robotic system 110.” See at least Col. 6, lines 4-12; Examiner Interpretation: The controller that determines a sequence of actions is interpreted as a second control unit. Determining a sequence of actions to perform tasks is equivalent to specifying a combination and an order to execute the first control units in the plurality of task processes. The control policy is also essentially a second control unit.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beckman (US 10792810 B1) in view of Saito (US 20140298231 A1).

Regarding Claim 2,
Beckman further teaches a set of control policies that would essentially define a more complex task (See at least Col. 12, line 56 through Col. 13, line 26.). Although Beckman does not teach specifying a combination and order to execute the control policies, and therefore does not explicitly teach
the instructions further cause the robot control apparatus to function as: a third control unit configured to specify a combination and an order to execute a plurality of the second control units in the plurality of task processes and to cause each second control unit to operate in the specified combination and order to execute the second control unit.
However, Saito teaches
“The task program is a representation of a task that is deployed into specific task steps. The task program is a program in which each task is broken down into sequences of lower-order detailed tasks (FIG. 5). The task program can be hierarchically expressed in a tree structure by recursively deploying and defining a higher-order task into a plurality of lower-order tasks. The deployment into specific task steps varies depending on the selected task method, and is not uniquely determined only by selecting a task.” [0050]; “The working robot 1 executes tasks according to the task program” [0056]; Also see fig. 5 (provided below);

    PNG
    media_image1.png
    292
    501
    media_image1.png
    Greyscale
 Examiner Interpretation: Fig. 5 illustrates sequences of higher-level tasks comprising sequences of lower-level tasks. Lower-level tasks would correspond to first control units and higher-level tasks would correspond to second control units. Since the task program specifies sequences of both higher and lower level tasks, the task program acts as at least the second and third control units. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Beckman to further include the teachings of Saito to organize sequences of task in a hierarchical structure to make editing tasks more intuitive (see at least [0069]).

Claim(s) 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beckman (US 10792810 B1) in view of Natarajan (US 20190275671 A1).

Regarding Claim 3,
Beckman further teaches
wherein each of (“Some embodiments of the machine learning system 215 can implement reinforcement learning to train a control policy expressed, for example, as a Markov decision process (MDP).” See at least col. 7, lines 28-31).

Beckman does not teach forming low level actions by reinforcement learning and therefore does not explicitly teach
wherein each of the first control unit … is formed by a learning model using reinforcement learning
However, Natarajan teaches
“examples disclosed herein advantageously enable complex assembly via autonomous robots using RL action primitives corresponding to relatively simple (e.g., non-complex) robotic actions and/or robotic movements. Disclosed examples enable a robot to individually learn respective ones of the RL action primitives. Examples disclosed herein can intelligently combine various ones of the learned RL action primitives into one or more action primitive policies to be followed and/or implemented by the robot.” See at least [0031]; Examiner Interpretation: RL stands for reinforcement learning (see [0030]). The action primitives correspond to the first control unit.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Beckman to further include the teachings of Natarajan to use reinforcement learning to individually form the basic actions that makeup more complex tasks to overcome the problems of adaptability, scalability, and cost involved with manual programming and because AI techniques often fail when learning complex tasks (See at least [0028-0030]).

Regarding Claim 4,
Beckman teaches learning the combination and the order to execute the first control units (“Some embodiments of the machine learning system 215 can implement reinforcement learning to train a control policy expressed, for example, as a Markov decision process (MDP).” See at least col. 7, lines 28-31; Examiner Interpretation: The control policy specifies the combination and order to execute the first control units (See at least Col. 2, lines 37-44 and Col. 6, lines 4-12 cited in the prior art rejection of claim 1.).

Beckman does not teach low level actions formed by reinforcement learning and therefore does not explicitly teach
wherein the second control unit uses, when learning the combination and the order to execute the first control units, the learned first control units that have been learned in advance.
However, Natarajan teaches
“For each object in the object placement sequence, examples disclosed herein determine an action primitive sequence that may be implemented, invoked and/or executed by and/or at the robot to construct a physical assembly of objects corresponding to the imaged assembly of objects. Each action primitive sequence includes one or more RL action primitives that have previously been learned by the robot and stored as one or more corresponding action primitive policies in an action primitive policy library.” See at least [0032]; Also see fig. 18 where the action primitive policy library is developed before the sequence of action primitives is determined. Examiner Interpretation: Natarajan teaches the concept of learning the action primitives (first control units) before determining their order and combination.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Beckman to further include the teachings of Natarajan to reduce the difficulty of developing complex tasks (See at least [0028-0030]).

Regarding Claim 5,
Beckman further teaches
wherein the second control unit controls the combination and the order to execute the first control units by outputting, from the learning model using the reinforcement learning, an activation signal which activates each of the plurality of first control units (“During control policy generation, the robotic control system 220 can operate as the machine learning training system that generates the robotic control policy. During both real-world training and implementation, the controller 250 can provide programmatic control of the robotic system 110, for example by maintaining robotic position data, determining a sequence of actions needed to perform tasks based on a current iteration of the control policy, and causing actuation of the various components of the robotic system 110.” See Col. 6, lines 4-12; “If the answer at block 302 is yes, the robotic control system 220 transitions to block 303 to evaluate real-world task performance by the robotic system 110 based on the simulated policy. For example, the robotic control system 220 uses the simulated policy to control the robotic system 110 to perform the task in the real-world environment 240 analog of the simulated environment 230. This performance is evaluated, either by a human or a programmatic module of the feedback engine 210, to indicate its level of success. Block 302 can involve acquiring recorded observations of the robotic task performance from the observation system 235 for automated evaluation. At block 304, the machine learning system 215 refines the policy based on the evaluation of the real world performance, for example using evolution strategies or reinforcement learning as described above.” See at least Col. 11, lines 45-60; Examiner Interpretation: Activation signals are inherently output to the robot when the robot is controlled in the real-world to perform the sequence of actions. Robot control is performed during the real-world refinement phase and therefore activation signals are output from the learning model (of the second control unit) using the reinforcement learning.).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 6, and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 7765028. Although the claims at issue are not identical, they are not patentably distinct from each other because the broadly interpreted limitations of the instant application’s claims are anticipated by the claim 1 limitations of 7765028.

Regarding Claim 1,
Claim
This Application’s Claim
7765028 Claims
1
A robot control apparatus that causes one or more robots to perform a predetermined task formed by a plurality of task processes, comprising: one or more processors; and a memory storing instructions which, when the instructions are executed by the one or more processors, cause the robot control apparatus to function as: 
(Claim 1) A robot control apparatus, communicable with a plurality of robots that include locomotive functions, for executing one or more tasks

Examiner Interpretation: The sections of the robot control apparatus described in claim 1 are interpreted to include a processor and memory with instructions.
1
first control units each configured to control an operation of the one or more robots for each task process of the plurality of task processes; 
(Claim 1) a task data storing section for storing the tasks from the input-output section; … an execution command generation section for generating an execution command for commanding a one of the robots to execute one of the tasks with a highest ranking of the execution order; and a transmitting section for transmitting the execution command to the one of robots through the input-output section.

Examiner Interpretation: Each task is stored in a memory. The corresponding structures that cause each task to be performed are interpreted to be first control units.
1
and a second control unit configured to specify a combination and an order to execute the first control units in the plurality of task processes and cause each of the first control units to operate in accordance with the combination and the order.
(Claim 1) a priority data generation section for generating priority data indicating values of priorities regarding execution of the stored tasks at least in accordance with the tasks; a schedule data generation section for generating, in accordance with the priority data, schedule data indicating which one of robots is commanded to execute each of the tasks and execution order of the tasks;

Examiner Interpretation: The schedule data generation section is equivalent to the second control unit.



Regarding Claim 6,
Claim
This Application’s Claim
7765028 Claims
6
A robot controlling method that is executed by a robot control apparatus for one or more robots to perform a predetermined task formed by a plurality of task processes, the method comprising:
(Claim 1) A robot control apparatus, communicable with a plurality of robots that include locomotive functions, for executing one or more tasks

Examiner Interpretation: Even though claim 1 is an apparatus claim, it teaches a robot control method.
6
causing each of first control units to control an operation of the one or more robots for each task process of the plurality of task processes;
(Claim 1) a task data storing section for storing the tasks from the input-output section; … an execution command generation section for generating an execution command for commanding a one of the robots to execute one of the tasks with a highest ranking of the execution order; and a transmitting section for transmitting the execution command to the one of robots through the input-output section.

Examiner Interpretation: Each task is stored in a memory. The corresponding structures that cause each task to be performed are interpreted to be first control units.
6
and causing a second control unit to specify a combination and an order to execute the first control units in the plurality of task processes and to cause each of the first control units to operate in accordance with the combination and the order.
(Claim 1) a priority data generation section for generating priority data indicating values of priorities regarding execution of the stored tasks at least in accordance with the tasks; a schedule data generation section for generating, in accordance with the priority data, schedule data indicating which one of robots is commanded to execute each of the tasks and execution order of the tasks;

Examiner Interpretation: The schedule data generation section is equivalent to the second control unit.


Regarding Claim 7,
Claim
This Application’s Claim
7765028 Claims
7
A non-transitory computer-readable storage medium storing a program to cause a computer to function as each unit of a robot control apparatus, wherein the robot control apparatus is a robot control apparatus which causes one or more robots to perform a predetermined task formed by a plurality of task processes,
(Claim 1) A robot control apparatus, communicable with a plurality of robots that include locomotive functions, for executing one or more tasks

Examiner Interpretation: The sections of the robot control apparatus described in claim 1 are interpreted to include a non-transitory computer-readable storage medium storing a program to cause a computer to function as each unit of a robot control apparatus
7
and comprises first control units each configured to control an operation of the one or more robots for each task process of the plurality of task processes,
(Claim 1) a task data storing section for storing the tasks from the input-output section; … an execution command generation section for generating an execution command for commanding a one of the robots to execute one of the tasks with a highest ranking of the execution order; and a transmitting section for transmitting the execution command to the one of robots through the input-output section.

Examiner Interpretation: Each task is stored in a memory. The corresponding structures that cause each task to be7performed are interpreted to be first control units.
7
and a second control unit configured to specify a combination and an order to execute the first control units in the plurality of task processes and cause each of the first control units to operate in accordance with the combination and the order.
(Claim 1) a priority data generation section for generating priority data indicating values of priorities regarding execution of the stored tasks at least in accordance with the tasks; a schedule data generation section for generating, in accordance with the priority data, schedule data indicating which one of robots is commanded to execute each of the tasks and execution order of the tasks;

Examiner Interpretation: The schedule data generation section is equivalent to the second control unit.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kattepur (US 20200005162 A1) is pertinent because it discusses hierarchical decomposition of tasks and task planning in a robotic network.
Kupcsik (US 20200398427 A1) is pertinent because it discusses learning a number of manipulation skills and determining a concatenated sequence of manipulation skills selected from the number of learned manipulation skills.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karston G Evans whose telephone number is (571)272-8480. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571)270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.G.E./Examiner, Art Unit 3664                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664